Case: 19-60822      Document: 00515784249         Page: 1    Date Filed: 03/17/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 17, 2021
                                  No. 19-60822
                                Summary Calendar                           Lyle W. Cayce
                                                                                Clerk


   Phoebe Bochere Omwega, also known as Phoebe Omwega,

                                                                       Petitioner,

                                       versus

   Robert M. Wilkinson, Acting U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A058 838 662


   Before Clement, Higginson, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Phoebe Bochere Omwega, a native and citizen of Kenya, petitions this
   court to review the decision of the Board of Immigration Appeals (BIA)
   dismissing her appeal of the immigration judge’s (IJ) denial of her application
   for asylum, withholding of removal, and relief under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60822        Document: 00515784249        Page: 2    Date Filed: 03/17/2021




                                    No. 19-60822


   Torture (CAT). After the IJ found Omwega removable as charged because
   she had an aggravated felony conviction as defined in 8 U.S.C.
   § 1101(a)(43)(U) and (K), Omwega sought relief from removal claiming that
   she would likely be tortured through female genital mutilation if she returned
   to Kenya. The IJ denied all relief based on an adverse credibility finding, but
   the IJ also determined that Omwega was statutorily ineligible for asylum
   based on her aggravated felony conviction, she was barred from seeking
   withholding of removal because she had been convicted of a particularly
   serious crime, and she failed to meet her burden regarding CAT relief.
          In this court, Omwega argues for the first time that her conviction did
   not qualify as an aggravated felony or a particularly serious crime and that the
   IJ failed to develop a sufficient record. An alien’s failure to exhaust all
   available administrative remedies for an issue as required by 8 U.S.C.
   § 1252(d)(1) creates a jurisdictional bar as to that issue. Roy v. Ashcroft, 389
F.3d 132, 137 (5th Cir. 2004). An issue is exhausted if it was presented to the
   BIA on direct appeal, in a motion to reopen, or in a motion for
   reconsideration. Omari v. Holder, 562 F.3d 314, 318, 320-21 (5th Cir. 2009).
   Although Omwega urges us to follow decisions from other circuits holding
   that exhaustion is not jurisdictional but is instead a claims-processing rule
   that is subject to various exceptions, we must follow our court’s binding
   precedent. See United States v. Lipscomb, 299 F.3d 303, 313 & n.34 (5th Cir.
   2002). Accordingly, because Omwega failed to exhaust these arguments by
   raising them before the BIA, we lack jurisdiction to consider them. See Roy,
389 F.3d at 137.
          Under § 1252(a)(2)(C), we also lack jurisdiction to review the final
   order of removal against Omwega because she was removable by reason of
   having committed an aggravated felony. Although we retain jurisdiction
   under § 1252(a)(2)(D) to consider legal and constitutional questions,
   Omwega’s challenges to the IJ’s adverse credibility determination and the



                                          2
Case: 19-60822     Document: 00515784249          Page: 3   Date Filed: 03/17/2021




                                   No. 19-60822


   denial of CAT relief are not based on legal or constitutional issues.
   Accordingly, we lack jurisdiction to consider those challenges. See Iruegas-
   Valdez v. Yates, 846 F.3d 806, 810 (5th Cir. 2017); Siwe v. Holder, 742 F.3d
603, 612-13 (5th Cir. 2014).
          Accordingly, the petition for review is DISMISSED.




                                        3